rit of Mandamus 1)enicd, Opinion issued November 8, 2012




                                               In The
                                 Jnitrt rif Apprat
                         Fifti! Oitrirt uf jq at Jattai
                                       No. 05-12-01454-CV


                              IN RE ANThONY PEACE, Relator


                  Original Proceeding from the 195th Judicial l)istrict Court
                                    Dallas County, Texas
                             Trial Court Cause Iso. Fl 04 2535-Y


                              MEMORANDUM OPINION
                         Before Justices Moseley, FitzGerald, and Myers
                                   Opinion by Justice Moseley

       Relator contends the trial court violated a ministerial duty by not ruling on his motion for

judgment nunc pro tune. The facts and issues are well known to the parties, so we need not recount

them herein. Based on the record before us, we conclude relator has not shown he is entitled to the

relief requested. See Thx. R. App. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318, 320-21 (Tex.

Crim. App. 2009) (orig. proceeding); State of Tex. cx ref. Hill v. Court ofAppealsfr the Fifth Dist.,

34 S.W.3d 924, 927 (Tex. Crim. App. 2001) (orig. proceeding). Accordingly, we DENY relator’s

petition for writ of mandamus.




                                                      JIM 4OELEY
121454FP05                                            JUW11CE